     Case 4:21-cv-00035-TTC Document 1 Filed 07/29/21 Page 1 of 5 Pageid#: 1



                                                                                     JUL 29 2021
                                       IN THE
                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

TERRY N. PRESTON,                                             )
                                                              )
               Plaintiff,                                     )
                                                              )
v.                                                            ) Civil Case No. 4:21CV00035
                                                              )
LARRY & ALLEY, INC.                                           )
                                                              )
Serve: Harry A. Alley, Sr. President                          )
       219-225 E. Main Street                                 )
       Martinsville, Virginia 24115                           )
       (City of Martinsville)                                 )
                                                              )
 and                                                          )
                                                              )
HARRY A. ALLEY, SR.,                                          )
                                                              )
Serve: Harry A. Alley, Sr.                                    )
       219-225 E. Main Street                                 )
       Martinsville, Virginia 24115                           )
       (City of Martinsville)                                 )
                                                              )
               Defendants.                                    )

                                          COMPLAINT

        Plaintiff Terry N. Preston, files this Complaint against defendants Larry & Alley, Inc.

(“Larry & Alley” or “the store”) and Larry A. Alley, Sr., and as grounds therefore states as follows:

                                 JURISDICTION AND VENUE

        (1)    This is a suit for race discrimination authorized and instituted pursuant to 42 U.S.C.

§1981. Plaintiff has also filed recently a complaint with the office of the Attorney General of the

Commonwealth of Virginia and will at the appropriate time move to amend this complaint to add a

related claim for race harassment and discrimination under the Virginia Human Rights Act, Virginia




                                                 1
   Case 4:21-cv-00035-TTC Document 1 Filed 07/29/21 Page 2 of 5 Pageid#: 2




Code §2.2 – 3900 et seq. (1950), as amended, and if permitted by law, Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §2000e, et seq.

       (2)     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1343(a)(4).

       (3)     Venue is appropriate in this court in that the alleged unlawful employment practices

occurred within the Western District of Virginia.

                                                PARTIES

       (4)     At all times material hereto, plaintiff is and was a resident of the city of Martinsville

and a citizen of the Commonwealth of Virginia. Plaintiff is a 52-year-old black male.

       (6)     Defendant Larry & Alley, Inc. is a corporation organized pursuant to the laws of

the Commonwealth of Virginia which owns and operates a retail furniture store located on Main

Street in downtown Martinsville, Virginia and which regularly invites members of the public to

enter the store to shop for furniture and appliances and related household goods and services.

       (7)     Defendant Harry A. Alley, Sr. is a white male and is the owner, director, and

president, vice-president, secretary/treasurer and employee of the corporation and who at all times

material hereto acted in his capacity as an officer, director, owner and employee of the corporation

or in his capacity as an individual, or both.

                                   FACTUAL ALLEGATIONS

       (8)     For the last several years, Mr. Preston has worked on and off as an employee of

defendants and most recently returned to work full-time in June 2020.

       (9)     Plaintiff’s duties included delivering furniture and appliances for defendants and

occasionally performing work on Mr. Alley’s rental properties.

       (10)    On or about October 30, 2020, plaintiff returned to the store after making a delivery

for defendants and went to use one of the restrooms in the store.



                                                    2
   Case 4:21-cv-00035-TTC Document 1 Filed 07/29/21 Page 3 of 5 Pageid#: 3




       (11)    When plaintiff came out of the restroom, Mr. Alley was standing by the door and

yelled at plaintiff and told him never to use the restroom again because it was for “white people.”

       (12)    Plaintiff was shocked by Mr. Alley’s statement and objected to the statement.

       (13)    When plaintiff objected, Mr. Alley told plaintiff to get his check and never come

back and then and there terminated his employment.

       (14)    This was not the first time Mr. Alley had made negative comments about plaintiff’s

race. Mr. Alley often used racial slurs and referred to plaintiff and other black employees as

“niggers” and called them “boy,” all of which created a hostile and offensive work environment.

              COUNT I: CLAIM FOR RACE HARASSMENT AND DISCRIMINATION

       (15)    Plaintiff incorporates by reference herein the preceding paragraphs of this complaint.

       (16)    Defendants have harassed and discriminated against plaintiff in violation of federal

law in that defendants:

               (a)        classified plaintiff on the basis of his race;

               (b)        discriminated against plaintiff with respect to the terms, conditions, or

privileges of employment because of his race;

               (c)        permitted a work environment to exist at defendant’s facility that was

offensive and hostile to black employees, including plaintiff; and

               (d)        discriminated against plaintiff with respect to public accommodations by

instructing plaintiff not to use the “white bathroom.”

       (17)    As a result of defendants’ discriminatory acts, plaintiff has suffered and will continue

to suffer pecuniary loss, mental anguish, pain and suffering, shame, humiliation, embarrassment, loss

of enjoyment of life and other non-pecuniary loss.




                                                      3
   Case 4:21-cv-00035-TTC Document 1 Filed 07/29/21 Page 4 of 5 Pageid#: 4




       (18)    Defendants acted willfully toward plaintiff with actual malice or with reckless

disregard of the protected rights of plaintiff so as to support an award of punitive damages.

                  COUNT II: CLAIM FOR RETALIATORY DISCHARGE

       (19)    Plaintiff incorporates by reference herein the preceding paragraphs of this

Complaint.

       (20)    Defendants discriminated against plaintiff in violation of federal law in that

defendants retaliated against plaintiff and terminated his employment for complaining about race

discrimination.

       (21)    As a result of defendants’ discriminatory acts, plaintiff has suffered and will continue

to suffer pecuniary loss, mental anguish, pain and suffering, shame, humiliation, embarrassment, loss

of enjoyment of life and other non-pecuniary loss.

       (22)    Defendants acted willfully toward plaintiff with actual malice or with reckless

disregard of the protected rights of plaintiff so as to support an award of liquidated and exemplary

damages.

       WHEREFORE, plaintiff Terry N. Preston asks the district court to enter judgment against

defendant, as follows:

       (1)     issue declaratory judgment that defendants’ acts violate federal law;

       (2)     issue temporary and permanent injunctions restraining defendants from violating the

provisions of federal law and award other injunctive relief;

       (3)     award damages for loss of income and employment benefits, including both front and

back pay, and damages for emotional pain, suffering, inconvenience, mental anguish, and loss of

enjoyment of life; as well as an award of punitive and liquidated damages, in an amount to be

determined during the course of discovery and at trial; and



                                                  4
   Case 4:21-cv-00035-TTC Document 1 Filed 07/29/21 Page 5 of 5 Pageid#: 5




       (4)    award to plaintiff his costs and attorney’s fees and expenses.

       Trial by jury is demanded.


                                                     Respectfully Submitted,

                                                     TERRY N. PRESTON

                                                     By:     /s/ Terry N. Grimes
                                                                 Of Counsel


Terry N. Grimes, Esquire (VSB No. 24127)
TERRY N. GRIMES, ESQ., P.C.
320 Elm Avenue, SW
Roanoke, Virginia 24016-4001
(540) 982-3711
(540) 345-6572 Facsimile
Email: tgrimes@terryngrimes.com
Counsel for Plaintiff




                                                 5
